ROBERT L. BLAND, Judge.
Claimants conduct a general mercantile business in the town of St. Albans, Kanawha county, West Virginia, through which state route No. 60 extends, and is there known and called Main street. Their place of business is just adjacent to the highway. Their show window extends back approximately nine feet from the curb. In this window there was a large plate glass, about six and one-half feet high, and seven feet wide. On the seventh of January 1943, a passing automobile caused a clinker, about the size of a hen egg, to become dislodged from cinders previously spread upon the highway, and cast with force against said plate glass window. The glass was demolished and had to be replaced at a cost of $39.91. Claimants contend that the accident was due to the negligence of state road commission agents and employees in the performance of work on the highway. The evidence shows that shortly *175before the occurrence of the accident the highway was icy and slippery, and in order to promote the safety and public use of the road, employees of the state road commission spread cinders on the road. In these cinders were a number of large, heavy clinkers, which were not removed and remained there after the road had been cleared. Just below the show window was found one of these clinkers, which was exhibited to the court. It is obvious that a clinker broke the plate glass, and that it was placed on the highway by agents of respondent.
An award is, therefore, made in favor of claimants, George S. Bassitt & Son, in the sum of thirty-nine dollars and ninety-one cents ($39.91).